Citation Nr: 0715534	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether an overpayment of non-service-connected disability 
pension benefits in the amount of $31,930 was properly 
created.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The veteran was granted entitlement to a non service-
connected VA pension effective December 10, 1999.

In June 2004, the RO advised the veteran that his non 
service-connected pension benefits were retroactively 
terminated effective February 1, 2001.  Later in June 2004, 
the VA Debt Management Center determined that such a 
termination resulted in an overpayment of VA benefits in the 
amount of $31,930.  The veteran subsequently perfected an 
appeal as to the issue of the validity of the creation of the 
overpayment of $31,930.

In April 2004, the veteran presented testimony at a hearing 
held at the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.  At the hearing, the veteran submitted 
additional evidence accompanied by a waiver of agency of 
original jurisdiction consideration.
See 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  From 2001 to June 2004, the veteran received monies from 
a non-profit organization to provide maintenance to his 
disabled live-in companion.  
Such payments constituted countable income for VA pension 
purposes.

2.  From 2001 to June 2004, the veteran's earned income was 
in excess of the limits set by law to receive pension 
benefits.  

3.  In June 2004, the veteran's non-service-connected pension 
benefits were retroactively terminated effective February 1, 
2001, creating an overpayment of pension benefits in the 
amount of $31,930.


CONCLUSION OF LAW

The payments received by the veteran were properly counted as 
income in retroactively terminating his non-service-connected 
disability pension benefits.  
The overpayment of non-service-connected disability pension 
benefits in the amount of $31,930 was properly created.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.262, 
3.271, 3.272, 3.273, 3.660 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that payments he received from 2001 to 
2004 to provide maintenance to his live-in girlfriend should 
not have been considered to have been countable income for 
purposes of determining income limitations for his non-
service-connected disability pension benefits.  He further 
contends that absent the inclusion of such countable income, 
the overpayment of pension was not properly created.  

The sole question before the Board therefore is whether the 
overpayment of 
non service-connected disability pension benefits is valid 
based, on such income being considered to be countable 
income.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist a claimant in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.    

As noted above, this case deals with the issue of whether 
payments received by the veteran to provide maintenance for 
his live-in companion from 2001 to 2004 constituted countable 
income for purposes of determining eligibility for 
Non service-connected disability pension benefits.   The 
pertinent facts in this case - that is, the amounts and types 
of payments to the veteran from an apparent non-profit for 
the period from 2001 to 2004 - are not in dispute; 
application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
oral testimony at a hearing held at the RO in April 2005 
before the undersigned Veterans Law Judge.  

Pertinent law and regulations

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service and non-service-connected 
disability.  See 38 U.S.C.A. § 1521 (West 2002).  

The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances.  The maximum 
annual pension rate (MAPR) is adjusted from year to year.  
Effective December 1, 2000, the MAPR for an otherwise 
eligible claimant, without dependent child or spouse, was 
$9,304.   Effective December 1, 2001, the MAPR for an 
otherwise eligible claimant, without dependent child or 
spouse, was $9,556.  Effective December 1, 2002, the MAPR for 
an otherwise eligible claimant, without dependent child or 
spouse, was $9,690.  Effective December 1, 2003, the MAPR for 
an otherwise eligible claimant, without dependent child or 
spouse, was $9,894.   See 38 C.F.R. § 3.23(a)(5); M21-1, Part 
I, Appendix B.

In determining a veteran's annual countable income, payments 
of any kind from any source shall be counted as income during 
the twelve-month annualization period in which received, 
unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 
C.F.R. 
§§ 3.271, 3.272(a).  All income from sources such as wages, 
salaries, earnings, bonuses from employers, income from a 
business or profession or from investments or rents as well 
as the fair value of personal services, goods or room and 
board received in lieu thereof will be included.  38 C.F.R. 
§ 3.262(a) (2006).  The value of maintenance furnished by a 
relative, friend, or charitable organization (civic or 
governmental) provided to the pensioner will not be 
considered income to the pensioner.  38 C.F.R. § 3.272(c) 
(2006).  Salary means the gross amount of a person's earnings 
or wages before any deductions are made for such things as 
taxes, insurance, retirement plans, Social Security taxes, 
etc.  38 C.F.R. § 3.271(b) (2006).  Although a number of 
exclusions from countable income are set forth under 38 
C.F.R. § 3.272, such as welfare payments, charity, medical 
and/or burial expenses, educational expenses and the profit 
from the sale of property under certain circumstances, salary 
or wage income is not listed among the exclusions.

Overpayments created by retroactive discontinuance of 
benefits will be subject to recovery.  See 38 C.F.R. § 3.660 
(2006).

Factual background

In a July 2000 rating decision, entitlement to non-service-
connected pension benefits was granted effective December 10, 
1999.  

The veteran received payments from by a non-profit 
organization from 2001 to June 2004 to provide maintenance to 
his disabled live-in companion.  The non-profit verified his 
income from 2001 to 2003, and the veteran provided income 
information himself for 2004 in a June 2004 VA Form 21-05160-
1 [improved pension eligibility verification report (veteran 
with no children)].  

In June 2004, the RO advised the veteran that his non-
service-connected pension benefits were retroactively 
terminated effective February 1, 2001 due to excessive 
income.  Later in June 2004, the VA Debt Management Center 
determined that such a termination resulted in an overpayment 
of non-service-connected disability pension benefits in the 
amount of $31,930.

Analysis

The sole matter to be determined by the Board is whether the 
monies received by the veteran in connection with the 
maintenance of his disabled live-in girlfriend should be 
counted as income in determining his eligibility to receive 
non service-connected VA pension benefits.   

The veteran does not dispute either that he was paid by this 
organization or the specific amounts he received.  Rather, 
the veteran argues that these payments should not be 
considered income for VA pension purposes and that thus 
overpayment of pension benefits was invalidly created.  
Specifically, he asserts that he had been providing 
maintenance for his live-in girlfriend prior to 2001 and 
would have continued to do so from 2001 to June 2004 even if 
he had not been paid to do such work.  Put another way, he 
maintains that he was paid to do what he would have done for 
free and that therefore such payments should not be 
considered income.  He also argues that these payments are 
not countable income for pension purposes because he gave in 
fact the money to his live-in girlfriend's daughter so that 
she would visit her mother and occasionally provide 
maintenance to her mother instead of the veteran providing 
such service.  

It is undisputed that the veteran was in fact paid to provide 
services to his live-in girlfriend.  Those payments are 
considered to be countable income for VA pension purposes 
because all sources of income will be included in a veteran's 
income.
The fact that the veteran was not an employee of the payor 
organization is of no consequence.  He received payments to 
perform assistive services to his girlfriend which presumably 
would have been provided by such employees or others.

The fact that the veteran had provided such services gratis 
in the past, and that he would have provided such services 
for free during the period 2001-2004 is admirable.  However, 
this does not change the fact that he was in fact paid for 
services to be rendered from 2001 to June 2004.  This 
situation is no different than if the veteran had been paid 
to provide maintenance to a complete stranger. 

Additionally, the fact that the veteran may have in turn 
given these monies to his live-in companion's daughter to 
induce her to visit her mother does not change the outcome of 
this case.  Put another way, because the payments constitute 
income, how the income was spent is of no moment.  This case 
turns on whether the veteran had income and not how he spent 
his income.  

The veteran's representative asserted that the live-in 
girlfriend's and her daughter's joint bank account statements 
support the veteran's assertion that the payments were not 
income to him because the payments went to the live-in 
girlfriend and her daughter.  The Board notes that the bank 
statements submitted by the veteran do not support that 
assertion, because those statements only show recurring 
deposits from the Social Security Administration.  There are 
no recurring deposits from the 
non-profit agency in question or from the veteran.  It 
appears such payments were initially deposited in the 
veteran's bank account.

With respect to 38 U.S.C.A. § 1503, the Court has stated that 
"[w]here a statute's language is plain, and its meaning 
clear, no room exists for construction."  
See Cutler v. Derwinski, 2 Vet. App. 336, 337 (1992), quoting 
Gardner v. Derwinski, 1 Vet. App. 584, 587-88 (1991).  The 
Court further found that the implementing regulations were 
consistent with the statute and within the authority of the 
Secretary of Veterans Affairs.  See Martin v. Brown, 7 Vet. 
App. 196, 199 (1994) ["The statute and VA regulations provide 
that 'annual income', as defined by statute and applicable 
regulation, includes payments of any kind from any source, 
unless explicitly exempted by statute or regulation."]  
Accordingly, the payments received by the veteran for 
providing maintenance to his live-in girlfriend were properly 
included as countable income.

The governing law and regulations referenced above are 
binding on both the veteran and the VA. These clearly specify 
that all income is countable unless specifically excluded.  
In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to the amount of the overpayment, the veteran's countable 
income from 2001 to June 2004 exceeded the legislated MAPRs 
($9,304, $9,556, $9,690, and $9,894) for the period of time 
in question.  Therefore, the overpayment in the amount of 
$31,930 was properly created.  

Conclusion

In short, for reasons expressed above the Board has concluded 
that the payments from the non-profit to the veteran were 
properly computed as income for determining the amount of the 
veteran's non-service-connected VA pension from 2001 to June 
2004.  An overpayment in the amount of $31,930 was properly 
created.  Because the requirements of law are not met, the 
veteran's claim is denied.

Additional comment

At the April 2005 hearing, the veteran's representative 
raised the issue of whether the July 2003 notice of 
disagreement was a request for a waiver of the overpayment of 
the non service-connected disability pension benefits in the 
amount of $31,930.  This does not appear to be the case; the 
veteran's presentation appears to have been directed towards 
the validity of he creation of the overpayment.  In any 
event, the mater of waiver of the overpayment has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over whether a waiver of the overpayment in 
question should be granted.  In light of the Board's decision 
above, this matter is referred to the RO for appropriate 
action.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted as to that 
issue.



	(CONTINUED ON NEXT PAGE)




ORDER

An overpayment of non-service-connected disability pension 
benefits in the amount of $31,930 was properly created




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


